DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manssourian (U.S. Pub. No. 20160257491).
Regarding Claim 1, Manssourian discloses a lid fastener (Figure 1L), comprising: at least one strap having a first end and a second end 112 (Figure 1L); an anchor plate (figure 1L) configured to be coupled to a lid portion of a receptacle and coupled to the first end of the at least one strap; and a connection plate (figure 1L) coupled to the second end of the at least one strap, the connection plate being configured to be selectively coupled to at least one of a body portion of the receptacle and the anchor plate (figure 1L).

    PNG
    media_image1.png
    433
    642
    media_image1.png
    Greyscale

Regarding Claim 2, Manssourian discloses the at least one strap has a length, the length being positionably adjustable (Figure 1L and 1M).
Regarding Claim 4, Manssourian discloses the connection plate comprises a releasable attachment mechanism 206 (Figure 2C), the releasable attachment mechanism cooperating with the body portion of the receptacle and the anchor plate to releasably couple the connection plate and at least one of the body portion of the receptacle and the anchor plate (Figure 1M).
Regarding Claim 5, Manssourian discloses the lid fastener further includes an attachment plate 206 (Figure 1L) positioned on a body portion of a receptacle to facilitate the connection plate releasably coupling to the body portion of the receptacle.
Regarding Claim 6, Manssourian discloses a lid fastener and receptacle assembly, comprising: a receptacle (figure 1L) having a lid portion 114 (Figure 1L) and a body portion 116 (Figure 1L); a lid fastener having at least one strap 112 (figure 1L) positioned to secure the lid portion to the body portion, a length of the at least one strap being positionably adjustable to create a positionably adjusted length (Figure 1M).
Regarding Claims 8, 10 and 13, Manssourian discloses a lid fastener and receptacle assembly, comprising: a receptacle (Figure 1L) having a lid portion 114 (Figure 1L) and a body portion 116 (Figure 1L), the receptacle having an upright position and a dumping position (Figure 1H and 1J), the receptacle having an empty state and a filled state (Figure 1A and 1J), and a lid fastener including at least one strap 112 (figure 1L) coupled to the lid portion, a connection plate (Figure 1L above) attached to the at least one strap, the connection plate configured to be releasably coupled to the body portion to secure the lid portion to the body portion (figure 1M), the connection plate configured to self-release when the receptacle is in a filled state and in a dumping position (Figure 1J), the connection plate further configured to be manually released (Figure 1L).
Regarding Claims 11 and 14, Manssourian discloses the connection plate includes a releasable attachment mechanism 206 (Figure 2C) to releasably couple the connection plate to the body portion of a receptacle.
Regarding Claim 15, Manssourian discloses the body portion of the receptacle includes an attachment plate 206 (figure 1L) positioned to facilitate the connection plate releasably coupling to the body portion of the receptacle.
Regarding Claims 9 and 16, Manssourian discloses the lid portion of the receptacle includes an anchor plate (figure 1L) configured to receive the connection plate.
Regarding Claim 17, Manssourian discloses the at least one strap has a length 112 (figure 1L), the length being positionably adjustable (figure 1L, 1M).
Regarding Claims 12 and 19, Manssourian discloses the connection plate is configured to selectively couple to at least one of the body portions of the receptacle and the anchor plate (figure 1L).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manssourian (U.S. Pub. No. 20160257491).
Regarding Claims 3, 7 and 18, Manssourian discloses the claimed invention except for at least one strap comprises a buckle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a buckle since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The current invention also includes in the specification in paragraph 22 that “Buckle 20, like buckle 22, may include a bar buckle, snaps, buttons, lip clasp, hook-and-loop, tongue-in-groove, hook-and-eye, or other mechanical fasteners configured to facilitate adjustment of strap 18.” (emphasis added to represent mechanism used in Manssourian). 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive.  Applicant argues that the connection plate is selectively placed when it makes the connection to the anchor plate or the body of the receptacle.  However, the claims only requires that the connection plate be selectively coupled to the portion of the anchor plate which can be shown in figure 1L.  Applicant also argues that the strap is not positionably adjustable.  However, depending on where the strap is positioned the strap has a different usable length to create a larger opening for the lid.  Applicant argues that the connection does not self-release.  However, in paragraph 4 it is stated that the fastener can automatically release.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733